   Case 4:17-cv-00127-LRL Document 74 Filed 08/28/20 Page 1 of 5 PageID# 758




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division


GREENSILL CAPITAL(UK)
LIMITED,

       Plaintiff,

       V.                                                  Case No. 4:17-cv-127


TEMPUS INTERMEDIATE
HOLDINGS,ULC.etaL,

       Defendants.


                                           ORDER


       On March 19, 2020, Plaintiff submitted to the Court a Suggestion for Summons in

Garnishment(EOF No. 65), Writs of Execution(EOF No. 66), and Garnishment Summons(EOF

No.67) directed to three entities which are not defendants subject to the judgment in this case—

Orion Air Group LLC ("Orion"), Tempus Jet Centers II, LLC ("Tempus 11"), and Jet Stream

Capital, LLC("Jet Stream")(collectively "the Garnishment Debtors"). By way ofbackground, on

September 28, 2018, the Court entered judgment against Defendants Tempus Intermediate

Holdings, LLC ("Tempus"), B. Scott Terry ("Terry"), and Jack Gulbin ("Gulbin")(collectively,

"the Judgment Debtors"), and awarded Plaintiff Greensill Capital (UK) Limited ("Plaintiff)

$10,951,897.10 in damages. ECF No. 64. The Court further found that the terms of the

Forbearance Agreement dated March 31, 2016 prohibits Tempus, and the individual defendants

Terry and Gulbin (collectively,"the Individual Defendants")from disposing ofany assets until all

judgement amounts owed to Plaintiff were paid. Id.
    Case 4:17-cv-00127-LRL Document 74 Filed 08/28/20 Page 2 of 5 PageID# 759




          Following the entry ofjudgment in its favor,Plaintiffserved Discovery in Aid ofExecution

 to each Defendant in an effort to discover and locate asserts to collect upon the judgment. ECF

 No. 73 at 2. No Defendants responded to Plaintiffs discovery request, and no money has been

 paid by any of the Judgment Debtors to satisfy the judgment. Id. Upon its own investigation.

 Plaintiff discovered that the Judgment Debtors were principals ofthe Garnishment Debtor entities,

 and accordingly may have assets subject to garnishment. According to Plaintiff, the judgment is

 enforceable against the Garnishment Debtors because the Court can pierce the corporate veil to

 reach the Garnishment Debtors assets. Id. at 3. Plaintiff now seeks entry of an order establishing

 liability against the Garnishment Debtors.

          Plaintiff served Tempus II with gamishment papers on May 6, 2020. See ECF No. 73 at

 4, and attach. 3. Plaintiff attempted to serve gamishment papers upon Jet Steam, but were met

 with evasiveness from individuals at that company's registered address. Id. at 5. However,

 Plaintiffrepresents that Jet Stream has notice ofthe gamishment and was constmctively served, at

 the latest, on April 24,2020. M,and attachs. 6,7. Plaintiff had not completed service upon Orion

 as of May 22,2020.' Each ofthe gamishee banks have been served with gamishment papers and

 each has denied have an account for the Gamishment Debtor.^ Id. at 5. Nonetheless, Plaintiff still

 requests an order ofjudgment against the Gamishment Debtors in the event Plaintiff can locate

 other assets ofthe Gamishment Debtors. The Court held a gamishment hearing on May 13,2020,

 at which counsel for Plaintiff appeared and argued that the Court should authorize gamishment

 upon the Gamishment Debtors, because the Individual Defendants were or are principals of these

 entities, and as such, may have assets available for gamishment. The Court directed Plaintiff to



'The Court delayed in entering this Order to allow Plaintiff additional time to serve Orion, however, as ofthe date of
this Order, no affidavit ofservice for Orion has been filed.
2 Truist Financial Corp. was served a gamishment packet on behalf of Tempus II and Jet Stream, and Bank of
America was served a gjimishment packet on behalf of Orion. ECF No.73 at 4-5.
   Case 4:17-cv-00127-LRL Document 74 Filed 08/28/20 Page 3 of 5 PageID# 760




file a memorandum explaining why the Garnishment Debtors, who are not defendants in this case,

should be considered Judgment Debtors, and Plaintiff did so. ECF No. 73.

        "[T]he corporate veil may be pierced when a shareholder has made the corporation his

alter ego, and when the shareholder used the entity as a device to disguise wrongs, obscure fraud,

conceal crimes, or evade personal obligations." McCarthy v. Giron, No. l:13-cv-01559-GBL-

TCB,2014 U.S. Dist. LEXIS 79007, at *39(E.D. Va.June 6,2014)(citing RFiScP Corp. v. Little,

247 Va. 309(Va. 1994)). To determine whether to pierce the corporate veil, courts in Virginia

analyze:

       1) whether there is unity of interest and ownership is such that the separate
       personalities of the corporation and the individual no longer exist and to adhere to
       that separateness would work an injustice, and 2)whether the shareholder has used
       the corporation to evade a personal obligation, to perpetrate fraud or a crime, to
       commit an injustice, or to gain an unfair advantage.

Id.(E.D. Va. June 6,2014)(citing C.F. Trust Inc. v. First Flight Ltd. P'ship, 140 F. Supp. 2d 628,

642 (E.D. Va. 2001)) (quotations omitted). According to Plaintiffs investigation. Individual

Defendant Terry is the sole principal of Tempus II and a principal of Orion, and Individual

Defendant Gulbin is the sole principal of Jet Stream. Plaintiff argues it is appropriate to pierce

the corporate veil here because Defendants have refused to pay thejudgment entered against them,

failed to respond to Plaintiffs Discovery in Aid of Execution, while in the meantime maintaining

ownership of the Gamishment Debtors entities, and using funds owed to Plaintiff to do so. ECF

No. 73 at 4. Plaintiff contends the Defendants are operating the Gamishment Debtors entities in

order to evade their obligation to satisfy the amount owed to Plaintiff. Id. The Gamishment

Debtors have not appeared or attempted to defend against these proceedings. Accordingly, based

on Plaintiffs allegations that the Defendants are using the Gamishment Debtor entities to evade

their obligations, the Court is inclined to pierce the corporate veil and enter judgment against the
   Case 4:17-cv-00127-LRL Document 74 Filed 08/28/20 Page 4 of 5 PageID# 761




Garnishment Debtors. However,the Court finds it appropriate to allow the Garnishment Debtors

a final opportunity to respond to Plaintiffs allegations that the Court should pierce the corporate

veil here. Accordingly,the Court orders as follows:

    • Plaintiffin this action is ORDERED to file proofofservice ofthis Order upon the Tempus

         II and Jet Stream within 30 days ofthe date ofthis Order.

    • The Judgment Debtors—^Tempus, Terry, and Gulbin, and the served Garnishment

         Debtors—^Tempus II, and Jet Stream, are all ORDERED TO SHOW CAUSE within 30

         days of the date of service, as to why the Court should not pierce the corporate veil and

         enter an order establishing liability against Tempus II and Jet Stream.

    • Plaintiff is also DIRECTED to file a notice with the Court if and when they accomplish

         service upon Orion. If and when that notice is filed,the Court will then issue a show cause

         order to Garnishment Debtor Orion as to why the Court should not pierce the corporate

         veil and enter an order establishing liability against Orion.

         The Clerk is DIRECTED to forward a copy of this Order to all counsel of record, and to

unrepresented parties, at the following addresses^:

                  Tempus Intermediate Holdings, LLC
                  c/o Johan Aksel Bergendorff
                  700 Corporate Drive, Suite D
                  Newport News, VA 23602-4376

                  B. Scott Terry
                  406 AN. Main St.
                  Greer, SC 29650




^ There are no addresses on file for the unrepresented parties, Tempus and Terry. Previous court filings indicate
these addresses for the unrepresented parties. See ECF No.47.
  Case 4:17-cv-00127-LRL Document 74 Filed 08/28/20 Page 5 of 5 PageID# 762




      It is so ORDERED.




                                                   Lawrence R. Leonard
                                               United States Magistrate Judge

Newport News, Virginia
August 28,2020
